Citation Nr: 1755389	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to February 1970.  His awards and decorations include the Combat Infantryman Badge.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO declined to reopen a service connection claim for PTSD.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in June 2010.

In November 2010, the Veteran and a witness testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In March 2013, the Board reopened the previously denied claim for service connection for PTSD and remanded the claim for service connection, on the merits, for further development.  In October 2013, September 2015, and September 2016, the Board again remanded the claim for further development.  After accomplishing further action, the Appeals Management Center (AMC) continued to deny the service connection claim (as reflected in the June 2017 supplemental SOC (SSOC)) and returned this matter to the Board.

As regards to the characterization of appeal, as noted in the prior remand, the Veteran filed a claim for service connection for PTSD.  However, the evidence of record, to include reports of VA examinations, reflects psychiatric diagnoses other than PTSD, to include schizoaffective disorder and psychosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimants' description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider all psychiatric diagnoses reflected in the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's claim, as reflected on the title page.  

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  The weight of the competent, probative evidence establishes that the Veteran does not meet, and has not met, the diagnostic criteria for PTSD.  

3.  Although the Veteran has been diagnosed with a psychosis (charactertized as schizoaffective disorder and unspecified schizophrenia spectrum and other psychotic disorder), no such disorder was shown in service or for many years thereafter, and competent, probative medical opinion evidence indicates that there is no medical relationship, or nexus, between any such current disorder and the Veteran's service.

4.  Competent, uncontradicted medical opinion indicates that the Veteran meets the diagnostic criteria for an adjustment-like disorder consistent with the diagnostic criteria for  other specified trauma and stressor-related disorder, and indicates that there is as likely as not a relationship between current symptoms and reported combat-related in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for other specified trauma and stressor-related disorder are met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

II.  Factual Background

Service treatment records (STRs) do not document any complaint, finding or diagnosis of a psychiatric nature.   Specifically, the reports of medical examination upon entrance and separation, in January 1967 and February 1970 respectively, note a normal psychiatric clinical evaluation.  

September 1997 progress notes from the Pittsburgh VA Medical Center (VAMC) reflect diagnoses of PTSD, chronic, and schizophrenia, paranoid, chronic.  

In December 1997, the Veteran submitted a statement in which he supported his claim for PTSD where he reported that he witnessed death and violence while in service.

In an April 1998 statement, the Veteran reported that he had stress factors related to events during his tour in Vietnam.  He reported that he continued to have a fear of being shot, hearing voices, nightmares, and hidden dangers.

In June 1998, the Veteran underwent a VA examination, at which time he was diagnosed with alcohol dependence and alcohol induced psychotic disorder with delusions and hallucinations.  The examiner noted a diagnosis of paranoid schizophrenia from September 1997.  The Veteran reported a long history of violence and suicide attempts, and well as psychiatric hospitalization in the 1970s.  At the time of the examination, the Veteran's affect was labile; his mood was angry, anxious, and depressed; and he complained of auditory hallucinations and poor memory.  The examiner noted that his insight and judgment was poor.  The examiner noted that he the Veteran did not meet the criteria for PTSD.  He explained that his psychiatric symptoms and his low level of functioning were due to his alcohol dependence and his alcohol induced psychotic disorder with delusions and hallucinations.  He also found that the Veteran was not considered to be competent for VA purposes due to his continued alcohol abuse and complaints of memory problems (though neuropsychological testing indicated that there is only mild neurological impairment).  

In May 1999, a Social Security Administration psychiatrist diagnosed the Veteran with psychotic disorder, NOS; dysthymic disorder; PTSD; and panic disorder with agoraphobic features.  

In May 1999, the Veteran underwent an additional VA examination for mental disorders.  He continued to report paranoia, anger and anxiety, distrust of people, insomnia, homicidal thoughts, and occasionally hearing or seeing things.  The examiner noted that his speech was productive and moderately well organized.  He noted that paranoid delusions were present as well as dissociative episodes.  The Veteran was diagnosed with alcohol dependence in partial remission and psychotic disorder with delusions and hallucinations, NOS.  He reported that the Veteran's psychosocial stressors included combat in Vietnam, divorces from wives, and break-ups with girlfriends.  He found that the Veteran was not competent for VA purposes due to his poor judgment by not taking his medications.  He concluded that while it was not clear whether or not the Veteran had stopped drinking, it was quite possible that even if he did, he would continue to be paranoid.  

During a November 2003 VA examination, the Veteran reported  symptoms of nightmares related to Vietnam, anger, fear, attitude, loneliness, difficulty sleeping/eating, difficulty with relationships, and hearing things.  He reported the violence he witnessed and experienced in service.  The examiner noted that the Veteran was oriented to person, place, and time.  The Veteran expressed a number of things that suggested considerable ongoing paranoia.  He reportedly had some trouble with short-term memory and indicated that he sometimes left things, misplaced them, or lost them.  He rated his depression at seven out of 10.  The examiner concluded that the Veteran's description of his stressors made it difficult to ascertain to what extent were reality based.  He was unable to provide any specific dates/names or circumstances of combat stressors.  His description of having buried bodies of Vietnamese after shooting them in the leg, but not killing them, and their being able to dig themselves out of the grave, did not seem reality based.  The examiner further reported that this seemed especially unreal due to his report that the captain saw this, became angry, and threw a grenade in to kill them.  He determined that although it is possible that he did things such as boiling the head of an enemy, there was somewhat an unusual quality of his description.  The Veteran indicated in the interview that he never felt like he was reliving experiences related to Vietnam; however, other reports indicate that at times he has claimed that he felt like he relived things.  The examiner went on to explain that the Veteran's description of intrusive symptoms was rather vague and appeared to be associated with various other activities.  The examiner noted that his description of avoidance appears linked to paranoia, rather than PTSD avoidance.  Additionally, his estrangement from people appeared to be more linked to his paranoia than to PTSD.  There was no evidence of physiological arousal typically found in PTSD.  He was diagnosed with schizoaffective disorder and polysubstance dependence, reportedly in remission.  The examiner concluded that the Veteran did not appear to meet diagnostic criteria for PTSD.  He noted that the Veteran did endorse some symptoms of PTSD; however, based upon the interview, previous examinations, and medical record, it appeared that these symptoms were better explained by his schizoaffective disorder.  As noted, his description of the traumatic events did not appear to be reality based.  

In an April 2009 statement, the Veteran reported that during his incarceration in Wetzel County, doctor's discovered that he suffered from PTSD.  He continued to report symptoms of fear, sweating, nervousness, withdrawal, anger, violence, insomnia, and hearing voices.

In a November 2009 statement, the Veteran reported that he was positively screened for PTSD twice at the VAMC in Pittsburgh.

During his November 2010 hearing, the Veteran continued to report that he had bad nightmares, avoided big crowds, bad short-term memory, anger, hypervigilance, paranoia, and fear of loud noises.  He further reported incidences of violence that he witnessed and participated in while he was in service.

On June 2013 VA examination, the examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  He was diagnosed with schizoaffective disorder, alcohol dependence, opioid dependence, and cannabis abuse.  The examiner found that it was not possible to differentiate what symptoms were attributable to each diagnosis.  He noted that the Veteran was not specific on how often or how much cannabis he used, so it was difficult to establish a pattern to know if his symptoms were exacerbated by his cannabis use or caused by them.  However, the examiner found that there was enough evidence in the record to suggest that he has a psychotic disorder (diagnosed as schizoaffective disorder) independent of his drug and alcohol use.  The examiner indicated that the Veteran's claimed stressors are not adequate to support the diagnosis of PTSD and are not related to the Veteran's fear of hostile military or terrorist activity because the Veteran did not describe a fear response.  He concluded that the Veteran did not exhibit exposure to a traumatic event; a traumatic event was not persistently re-experienced; there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness; no persistent symptoms of increased arousal; and therefore, the Veteran did not meet the full criteria for PTSD.  

Additionally, the examiner noted that the Veteran was diagnosed with a psychotic disorder 27 years after military service and the providers who knew him best continued to diagnosis a psychotic disorder, namely schizoaffective disorder.  He noted that the Veteran was not diagnosed with a mental health disorder in service, or within one year of discharge and did not have any psychiatric symptoms during military service.  He reported that his psychotic symptoms cause him to misinterpret reality which has led to multiple incidents of violence.  The examiner noted that cannabis can especially exacerbate psychotic symptoms, such as paranoia.  The examiner noted that two professionals have diagnosed PTSD; one from a private examiner conducting a social security disability examination, and the other is a psychiatrist who only met with the Veteran once or twice.  He noted that neither provider conducted a comprehensive review of records nor took the relevant history into consideration making their diagnosis.  He further explained that one examiner provided multiple and overlapping diagnoses inconsistent with the correct utilization of the DSM-IV and the psychiatrist did not explain why he made a diagnosis of PTSD, on what event the diagnosis was based or how the current symptoms are related to the event, or why the Veteran continued to experience psychotic symptoms which were well documented throughout his entire treatment history.  Therefore, he found that both diagnosis of PTSD made by the two examiners were considered to be in error and did not take into consideration the full diagnostic picture, the Veteran's history nor reflected the accurate use of the DSM-IV.  

On April 2014 VA examination, the examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria.  He diagnosed the Veteran with schizoaffective disorder that he found was in no way related to, caused by, or the result of the Veteran's military service.  He found that the stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  Overall, he found that the Veteran endorsed unusually severe psychiatric symptomatology on all measures consistent with over reporting and exaggeration of problems.  Testing did not support a diagnosis of PTSD; rather, his scores reflected a psychopathology consistent with other diagnoses.  The Veteran reported experiencing a traumatic stressor that meets both DSM-IV and DSM-V criterion A for a diagnosis of PTSD.  However, he was not reporting a sufficient number of other symptoms required for a diagnosis of PTSD.  

Rather, the examiner found that the Veteran's symptoms are most consistent with a diagnosis of schizoaffective disorder.  As is seen in schizoaffective disorder, he has experienced symptoms of psychosis including paranoia and auditory hallucinations which have been exacerbated during episodes of depression.  He also holds paranoid delusional beliefs.  Given delusional thought processes and symptom exaggeration on psychological testing, his description of stressors may also be affected by his psychosis.  Furthermore, the examiner continued, it is known that psychotic disorders are genetically-linked.  The Veteran's record indicates that two siblings have been diagnosed with schizophrenia which further increases the likelihood that his symptoms are more consistent with schizoaffective disorder than PTSD. The examiner found that schizoaffective disorder is less likely than not (less than 50 percent probability) caused by or the result of the Veteran's military service.  The examiner also noted that the PTSD diagnoses previously offered by psychiatry and an outside examiner conducting a social security evaluation; however, specified that the psychological testing and the claims file were not considered by the clinicians offering the PTSD diagnosis.  

Additionally, the examiner noted that the Veteran scored in the "positive" range on PTSD clinical screens in the past.  He reported that the clinical remainder for screening for PTSD consists of four items rated as yes or no and is completed by a range of disciplines, many of whom have no mental health training.  The screen is designed to be brief and limited in order to assess a need for more thorough evaluation,  In contrast, the psychological evaluations for PTSD which the Veteran has completed included several detailed questionnaires assessing more nuanced aspects of PTSD as well as full clinical interview and detailed record review.  Thus, by design, the psychological assessment conducted in the context of a full PTSD evaluation was significantly more thorough and accurate than the four item PTSD screening measure. 

In a July 2014 statement, the Veteran stated that he was never diagnosed with schizoaffective disorder by any physician, and was diagnosed with PTSD at the VAMC in Pittsburgh.  

The Veteran underwent another VA examination in February 2016 at which time the examiner confirmed that he did not have a diagnosis a PTSD that conformed to the DSM-V criteria.  She diagnosed him with other specified trauma and stressor related disorder that she found was an adjustment like disorder with prolonged duration of more than six months without prolonged duration of stressor that was related to combat.  Additionally, he was diagnosed with unspecified schizophrenia spectrum and other psychotic disorder; unrelated to military service and not secondary to other specified trauma and stressor-related disorder.  Furthermore, he was diagnosed with alcohol and cannabis use disorder.  

The examiner that the Veteran's stressors were consistent with Criterion A requirement for a diagnosis of PTSD.  However, she found that although he reported isolated symptoms of PTSD, these isolated symptoms do not meet the full symptom criteria required for a diagnosis of PTSD.  Rather, the Veteran's isolated symptoms do suggest an adjustment like disorder with prolonged duration of more than six months without prolonged duration of stressor, consistent with DSM-5 diagnosis of other specified trauma and stressor-related disorder.  She concluded that these symptoms are directly related to his specific combat stressors.  Thus, she found, it is at least as likely as not that Veteran's diagnosis of other specified trauma and stressor-related disorder is the result of combat related stressors.  

Regarding the diagnosis of unspecified schizophrenia spectrum and other psychotic disorder, the examiner found that there was no evidence in Veteran's STRs that he manifested any symptoms of this disorder during military service or received treatment for this disorder while in the military.  Furthermore, she found that this disorder is not produced or linked to any stressor or military event.  Thus, she found that it is less likely than not (less than 50 percent probability) that this disorder had its onset during service, is related to service to include any combat experience, or fear associated with hostile military activity.  There was also no evidence that this disorder was not manifested to a compensable degree within the first post-service year as there was no evidence of psychiatric treatment during that first post-service year and no evidence of occupational impairment or social impairment as a result of any psychotic symptoms during that first post-service year.  Thus, she found it was less likely than not (less than 50 percent probability) that his psychotic disorder was manifested to a compensable degree within the first post-service year.  She also stated that this disorder was not secondary to PTSD.

III. Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Certain chronic diseases, such as psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f), 4.125. 

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. 

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016). 

At the outset, the Board finds that the Veteran has competently asserted combat-related stressors, as supported by his award of the Combat Infantryman Badge and his medical records.  Thus, the Board accepts the Veteran's assertions of in-service combat-related events, as described, to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Accordingly, the claim turns on whether the Veteran has an acquired psychiatric disorder that is related to those events. 

As for the Veteran's claimed PTSD, the Veteran contends that he suffers from PTSD and was diagnosed with PTSD as a result of his combat in Vietnam. The Board notes that the Veteran's medical records contain two references to PTSD; one from a SSA psychiatrist and another from a clinician associated with the Pittsburgh VAMC.  However, the record also includes other medical opinion evidence that weights against a finding  that a PTSD diagnosis is appropriate..

The Board notes that the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See  Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri, 4 Vet. App. 467.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

Notwithstanding the above-noted references to PTSD of record, preponderance of the competent, probative mental health opinions of record unanimously agree that the Veteran has not met the diagnostic criteria for PTSD at any point during the appeal period.  The record includes the reports of six VA examinations that have all addressed whether or not the Veteran met the diagnostic criteria for PTSD.  Although each examiner recognized that the Veteran exhibited some PTSD-like symptoms, they all agreed that these symptoms were either attributable to alcohol and substance abuse, or a different psychiatric disorder.  As noted above, VA examiners explained why the PTSD diagnoses were not valid, as the diagnoses were not made after a comprehensive review of the record, no explanation was provided for the diagnosis of PTSD, and no in-service event was related to the diagnoses.  

The SSA psychiatrist and VAMC Pittsburgh medical professional's assessment is afforded little, if any probative value because they did not specifically provide an opinion that was accompanied by any specific explanations or rationales.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the VA opinions, as a whole, are adequate and entitled to substantial probative weight.  Id.  The Board finds that these VA opinions are more probative than the assessments from the SSA psychiatrist and VAMC Pittsburgh medical professional.  Therefore, a current diagnosis of PTSD has not been adequately established. 

The record does reflect that the Veteran has been diagnosed with a psychosis, charactertized as schizoaffective disorder and unspecified schizophrenia spectrum and other psychotic disorder.  However, the evidence does not persuasively establish that there exists a medical nexus, or relationship, between his psychosis and service, to include in-service combat and stressors.

Although the Veteran has competently asserted in-service combat-related stressors, the evidence of record reflects that his psychosis was not competently and credibly shown in service or for many years thereafter.  STRs are silent for any complaints of a psychotic disorder, and he never received a diagnosis for a psychotic disorder, as well as treatment for it, while he was in service.  The Veteran was diagnosed with schizoaffective disorder 27 years after discharge. This is  well beyond the 

Moreover, in the only medical opinion to address the etiology of his current psychosis, the February 2016 VA examiner opined that it is less likely than not (less than 50 percent probability) that this disorder had its onset during service, and is related to service to include any combat experience, or fear associated with hostile military activity.  She provided this opinion based on a review of his claims file, statements, and medical records.  The examiner's opinion is also consistent with the evidence of record.

Significantly, there is no contrary medical opinion of record-i.e., one that actually supports a relationship between the Veteran's schizoaffective disorder and service..  Thus, the medical evidence of record reflects that the Veteran's psychotic disorder is not related to his combat experience and did not manifest to a compensable degree within the first post-service year.   Thus, there is likewise no basis for an award of service connection for psychosis.

Notwithstanding the above, however, the Board notes that the February 2016 VA examination report also contains a diagnosis of an adjustment-like disorder, consistent with DSM-V diagnoses of other specified trauma and stressor-related trauma.  The medical examination report reflects that the examiner found the Veteran's symptoms of restless sleep, episodic nightmares, hyper startle, and avoidance to be directly related to his specific combat stressors.  Thus, she opined that it is at least as likely as not that the Veteran's diagnosis of other specified trauma and stressor-related disorder is the result of combat related stressors.  

Although the psychologist's opinion was not extensive, the Board finds no sufficient basis to reject this supportive opinion, based on lack of credibility, or diminished probative value (see. e.g., Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997)), the Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Moreover, while the VA examiner's opinion is not definitive, it was expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert, supra.

Given the totality of the evidence, to include the uncontradicted medical opinion noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disability-namely, an adjustment-like disorder, consistent with a DSM-5 diagnosis of other specified trauma and stressor-related trauma  disorder-is met.  


ORDER

Service connection for other specified trauma and stressor-related disorder is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


